Citation Nr: 0321922	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1954 to July 1957.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The Board notes that in August 1988 the veteran sought 
service connection for several disabilities, including 
arthritis of both knees and hypertension.  These claims were 
denied by the RO in December 1988.  The veteran was notified 
of that decision and of his appellate rights in a January 
1989 letter but did not seek appellate review within one year 
of notification.  Therefore, that decision is final.  In 
March 2001, the appellant submitted claims for service 
connection for disabilities involving the knees, shoulders 
and hypertension.  In a July 2002 rating decision, the RO 
denied these claims on the merits without first determine 
whether new and material evidence had been submitted with 
respect to his claims for service connection for knee 
disabilities and hypertension.  The veteran appealed that 
decision. 

When the Board addresses a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board is required to first consider whether new 
and material evidence has been presented before the merits of 
the claims can be considered; and the Board can make an 
initial determination as to whether evidence is "new and 
material."  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, despite the RO's findings, the Board 
must initially determine whether new and material evidence 
has been submitted to reopen his claims for service 
connection for right and left knee disabilities and 
hypertension.  Thus, the issues for consideration are 
correctly stated on the first page of this decision.  

This decision will address only the issues as to whether new 
and material evidence has been received to reopen the 
veteran's claims for service connection for right and left 
knee disabilities and for hypertension.  The remaining issues 
involving service connection for these disabilities, as well 
as for disabilities involving right and left shoulders, will 
be addressed in the remand that follows this decision.  


FINDINGS OF FACT

1.  In August 1988, the veteran sought service connection for 
several disabilities, including arthritis of the knees and 
hypertension.  An unappealed December 1988 RO decision denied 
the veteran's claims.  

2.  Evidence added to the record since the December 1988 RO 
decision is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claims of entitlement to service connection for a right knee 
disability, a left knee disability and hypertension.  






CONCLUSIONS OF LAW

1.  The evidence submitted since the December 1988 RO 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a right knee disability 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  

2.  The evidence submitted since the December 1988 RO 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a left knee disability 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b), 7105(c) 
(West  2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  

3.  The evidence submitted since the December 1988 RO 
decision is new and material, and the veteran's claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
right and left knee disabilities and for hypertension.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R.         §§ 
3.307, 3.309 (2002).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b).

In this case, an original claim for service connection for 
right and left knee disabilities and for hypertension was 
denied by the RO in December 1988 on the basis that the 
veteran failed to furnish evidence necessary to consider his 
claims.  The RO noted that the veteran was contacted in 
August 1988 and October 1988 and requested to supply evidence 
in support of his claims.  No evidence was received.  The 
veteran was notified of the December 1988 decision and of his 
appellate rights in a January 1989 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under construction; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R.     § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new or material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Evidence added to the record since the December 1988 RO 
decision includes an April 2001 letter from a private 
physician who opined that the veteran's arthritis in his 
knees could be related to injuries that were incurred in 
service.  The Board finds that this letter is new because it 
was not in existence at the time of the RO's December 1988 
decision.  This letter is also material, as it includes a 
medical opinion relating the veteran's right and left knee 
disabilities to service.  Hodge, 155 F.3d at 1363 (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  Accordingly, the claims for service 
connection for right and left knee disabilities are reopened. 

Evidence added to the record since the December 1988 RO 
decision also includes VA outpatient treatment records dated 
from 2000 to 2002, several of which mention that the veteran 
suffers from hypertension that is well controlled.  This 
evidence is new because it was not in existence at the time 
of the RO's December 1988 decision.  This evidence also 
material, as it pertains to a recent diagnosis of 
hypertension.  As such, the claim for service connection for 
hypertension is reopened. 

The Board finds that the newly submitted evidence is 
sufficient to reopen the claims for service connection for 
right and left knee disabilities and hypertension.  However, 
the evidence as a whole is not enough to convince the Board 
to grant service connection for any of these disabilities at 
this time.  The Board also finds that additional development 
is required before it can fairly adjudicate these claims on 
the merits.  Therefore, the Board must remand these issues 
back to the RO for additional development. 


ORDER

New and material evidence having been presented, the claim 
for service connection for a right knee disability is 
reopened.  

New and material evidence having been presented, the claim 
for service connection for a left knee disability is 
reopened.  

New and material evidence having been presented, the claim 
for service connection for hypertension is reopened.  


REMAND

Before the Board can adjudicate the veteran's claims for 
service connection for right and left knee disabilities, 
right and left shoulder disabilities, and hypertension, the 
Board finds that additional development is required. 

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  Under the new legislation, the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The Board notes that except for a copy of the veteran's 
discharge examination report submitted by the veteran, there 
are no other service medical records in the file.  It is 
presumed that the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  In such cases, VA has a heightened 
obligation to assist the claimant in the development of the 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a).  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection. Id., see also Cuevas v. Principi, 
3 Vet. App. 542 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in fire-related cases.  
The following non-exhaustive list of documents may be 
substituted for service medical records in this case: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).  The veteran 
has not been informed of these alternate sources which could 
be utilized in substantiating his claims.  

The RO has not attempted to obtain alternative records, such 
as morning reports and Surgeon General's records, to show 
that the appellant had treatment during his active duty.  In 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records and must inform the veteran of their 
absence so that he may independently seek to obtain them.  
Hayre, 188 F.3d at 1331- 32; see also McCormick v. Gober, 14 
Vet. App. 39 (2000).  Significantly, the Board notes that the 
RO made only one request for the veteran's service medical 
records in 1988. Also, the RO did not specifically request 
the veteran's service personnel records or records from the 
Surgeon General's Office (SGO) from the NPRC, which may 
possibly corroborate the veteran's claims.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  The RO should contact the 
NPRC in St. Louis, Missouri and request 
any additional service medical records on 
file regarding the veteran, to include 
SGO and personnel records, as well as 
morning reports.  

2.  The RO should contact the veteran and 
inform him of the VA's heightened duty to 
assist him in the development of his 
claim under the Veterans Claims 
Assistance Act of 2000, and also inform 
him of the various types of documentation 
which can serve as evidence in regard to 
his claims for service connection in lieu 
of his destroyed service medical records 
under the VA Adjudication Procedure 
Manual, M21-1, Part III, paragraph 
4.25(c) and 4.29 discussed above.  In 
particular, the veteran should be made 
aware that statements from service 
associates and evidence such as 
contemporaneous letters to family or 
friends referencing any pertinent 
problems during service is considered 
appropriate evidence in regard to his 
claims for service connection.  He should 
also be made aware that private clinical 
records, as well as any reports of 
physical examinations from employers or 
insurers during the years immediately 
following service, may also be beneficial 
to his claim.  VA is also under a duty to 
advise the claimant to obtain other forms 
of evidence, such as lay testimony.  

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
If not, the RO should take remedial 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).  Any further action to comply 
with the notice and duty to assist 
provisions of the VCAA, which is deemed 
necessary, should be accomplished. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


